Exhibit 10.1 Execution Copy AMENDED AND RESTATED PURCHASE AGREEMENT by and among MEDIWARE INFORMATION SYSTEMS, INC. ADVANTAGE REIMBURSEMENT, LLC HEALTHCARE AUTOMATION, INC. DAVID A. BELHUMEUR and KENNETH J. PEREIRA Dated: December 11, 2009 TABLE OF CONTENTS ARTICLE I SALE AND PURCHASE OF SHARES 1 1.1. Purchased Shares 1 1.2. Contracts Currently Performed by Advantage Reimbursement 2 ARTICLE II PURCHASE PRICE; ALLOCATION 2 2.1. Calculation of Purchase Price 2 2.2. Determination of Estimated Initial Purchase Price 2 2.3. Determination of Initial Purchase Price. 2 2.4. Incremental Revenue Payment. 4 2.5. Payments to Shareholders 7 2.6. Allocation of Purchase Price 8 ARTICLE III CLOSING 8 3.1. Closing Date 8 3.2. Payment of Estimated Initial Purchase Price; Delivery of Shares. 8 3.3. Buyer’s Additional Deliveries 8 3.4. Shareholders’ Deliveries 9 3.5. Further Assurances 10 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF HAI AND THE SHAREHOLDERS 10 4.1. Organization of HAI 10 4.2. Authorization, Execution and Enforceability 10 4.3. Absence of Restrictions and Conflicts 10 4.4. Capitalization 11 4.5. No Interest in Other Entities 11 4.6. Ownership of Assets and Related Matters. 11 4.7. Financial Statements; Undisclosed Liabilities 13 4.8. Operations Since Balance Sheet Date 13 4.9. Legal Proceedings 13 4.10. Licenses, Permits and Compliance with Law 13 4.11. Contracts 14 4.12. Tax Matters. 14 4.13. Employees 15 4.14. Employee Benefit Plans. 15 4.15. Labor Relations 18 4.16. Insurance 18 4.17. Intellectual Property. 18 4.18. Code Quality. 24 4.19. Transactions with Affiliates 25 4.20. Customer Relations 25 4.21. Nondisclosed Payments; Ethical Practices 25 4.22. Brokers, Finders and Investment Bankers 26 4.23. Bank Accounts; Powers of Attorney 26 4.24. Environment, Health and Safety 26 4.25. Claims Against Officers and Directors 27 i TABLE OF CONTENTS 4.26. Disclosure 27 ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER 27 5.1. Organization, Power and Good Standing 27 5.2. Authority 27 5.3. No Violation 28 5.4. Disclosure 28 5.5. Brokers, Finders and Investment Bankers 28 ARTICLE VI ACTION PRIOR TO THE CLOSING DATE 28 6.1. Access to Information 28 6.2. Preserve Accuracy of Representations and Warranties; Notification of Certain Matters. 29 6.3. Consents of Third Parties 29 6.4. Operations Prior to the Closing Date 29 6.5. Non-Solicitation 29 ARTICLE VII CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER 30 7.1. No Misrepresentation or Breach of Covenants and Warranties 30 7.2. No Changes or Destruction of Property 30 7.3. No Restraint or Litigation 30 7.4. Necessary Consents 30 7.5. Satisfactory Completion of Due Diligence 31 7.6. 401(k) Plan 31 7.7. Automobile Leases; Tickets 31 7.8. Approval by Buyer’s Board of Directors 31 7.9. Closing Deliveries 31 7.10. Satisfaction of Advantage Reimbursement Purchase Agreement Conditions 31 7.11. Assignment of Advantage Reimbursement Performed Contracts 31 ARTICLE VIII CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SHAREHOLDERS 31 8.1. No Misrepresentation or Breach of Covenants and Warranties 31 8.2. No Restraint or Litigation 32 8.3. Closing Deliveries 32 8.4. Satisfaction of Advantage Reimbursement Purchase Agreement Conditions 32 ARTICLE IX CONFIDENTIAL INFORMATION; NON-COMPETITION 32 9.1. Definitions 32 9.2. Trade Secrets and Confidential Information. 32 9.3. Noncompetition. 33 9.4. Severability 33 9.5. Injunctive Relief 34 ARTICLE X ADDITIONAL COVENANTS AND AGREEMENTS 34 10.1. Employee Matters 34 ii TABLE OF CONTENTS 10.2. Public Announcements 34 10.3. Tax Matters 34 10.4. Right of Offset 36 10.5. Nature and Survival of Representations 37 ARTICLE XI TERMINATION 37 11.1. Termination 37 11.2. Notice of Termination 37 11.3. Effect of Termination 37 ARTICLE XII GENERAL PROVISIONS 37 12.1. Waiver of Terms 38 12.2. Amendment of Agreement 38 12.3. Payment of Expenses 38 12.4. Contents of Agreement, Parties in Interest, Assignment 38 12.5. Notices 38 12.6. Severability 39 12.7. Schedules and Exhibits 39 12.8. Counterparts 40 12.9. Headings 40 12.10. Governing Law; Jurisdiction 40 12.11. Waiver of Jury Trial 40 iii EXHIBITS Exhibit Title A Form of Assignment Separate from Certificate B-1 Form of Kenneth J. Pereira Employment Agreement B-2 Form of Jennifer Keiser Employment Agreement C Form of Indemnification Agreement D Form of Legal Opinion iv AMENDED AND RESTATED PURCHASE AGREEMENT AMENDED AND RESTATED PURCHASE AGREEMENT (this “Agreement”), dated December 11, 2009, by and among Mediware Information Systems, Inc., a New York corporation (“Buyer”); Advantage Reimbursement, LLC, a Delaware limited liability company and a wholly owned subsidiary of Buyer (“Advantage Reimbursement, LLC”), Healthcare Automation, Inc., a Delaware corporation (“HAI”), Kenneth J.
